 

LLP.
LAW OFFICES

775-785-5440

Snell & Wilmer

 

Case 3:20-cv-00029-RCJ-CLB Document 27 Filed 03/09/20 Page 1 of 2

 

 

 

 

 

William E. Peterson, NV Bar No. 1528 V me
SNELL & WILMER tv. __ ENTERED —— Strveo 0
50 West Liberty Street, Suite 510 —_— COUNSEL BRRRE SERVED ON
Reno, Nevada 89501 UNSEL/PARTIES OF RECORD
Telephone: 775-785-5440
Facsimile: 775-785-5441 gen
Email: wpeterson@swlaw.com MAR 10 220
Attorneys for Plaintiff Jacqueline L. Stoever CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY. DEPUTY

 

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

VINCENT G. DIMAGGIO,
Case No. 3:20-cv-00029-RCJ-CLB

STIPULATION AND ORDER TO
VS. VACATE CASE MANAGEMENT

CONFERENCE PENDING
JACQUELINE L. STOEVER, SETTLEMENT

Plaintiff,

 

Defendant.

 

Plaintiff Vincent G. Dimaggio and Jacqueline L. Stoever, stipulate and agree that the Case
Management Conference scheduled for March 17, 2020 and related deadlines can be vacated as
the parties have reached a settlement in this matter. Additionally, the parties have stipulated and
agreed that the Stipulation and Order for Dismissal of this action shall be filed with the court no
later than Tuesday, March 31, 2020.

//
//
//
//
//
//
//

4844-6609-6812

 

 
ec, Suite 510
evada 89501

775-785-5440

 

LLP.
LAW OFFICES
o, N

Ren

Snell & Wilmer

 

50 West Liberty Sere

 

Case 3:20-cv-00029-RCJ-CLB Document 27 Filed 03/09/20 Page 2 of 2

Dated: March 9, 2020
ACTION LEGAL TEAM

Michael N. Sofris, No. 170018
468 N. Camden Drive, Suite 200
Beverly Hills, California 9210

Attorneys for Plaintiff
Vincent G. Dimaggio

IT IS SO ORDERED.

4844-6609-6812

SNELL & WILMER LL»,

By: Uh yse~

William E. Peterson, Bar No. 1528
50 West Liberty Street, Suite 510
Reno, Nevada 89501

Attorneys for Defendant
Jacqueline L, Stoever

 

 

 
